                                                                                FILED  09/30/2020
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 1 of 17                  Shirley Faust
                                                                                         CLERK
                                                                              Missoula County District Court
                                                                                 STATE OF MONTANA
                                                                               By: Emily
                                                                                   __________________
                                                                                         Baze
James T. Towe                                                                   DV-32-2020-0001239-PL
                                                                                      Marks, Jason
TOWE & FITZPATRICK,PLLC                                                                   1.00
619 SW Higgins, Suite 0
Missoula, MT 59806
Telephone:(406)829-1669
Fax No.:(406)493-0538
jamiegtowefitzlaw.com

      Attorneyfor PlaintiffMichael Smith


           MONTANA FOURTH JUDICIAL DISTRICT COURT,
                     MISSOULA COUNTY

MICHAEL SMITH                           )       Hon.
                                        )       Cause No.:
            Plaintiff,                  )       Dept. No.:
                           )
      -vs-                 )
                           )
WRIGHT MEDICAL GROUP,INC.; )                   COMPLAINT AND DEMAND
WRIGHT MEDICAL TECHNOLOGY,)                    FOR JURY TRIAL
INC.; and DOES 1-10.       )

            Defendants.


      Plaintiff Michael Smith alleges as follows:

                  PARTIES,JURISDICTION AND VENUE

      1.    Plaintiff Michael Smith is, and at all relevant times herein, has been a

Montana citizen and a resident ofthe City of Missoula in Missoula County,

Montana.

     2.     Defendant Wright Medical Group,Inc., upon information and belief,
COMPLAINT AND DEMAND FOR JURY TRIAL                                          Page 1
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 2 of 17



is and was at all times relevant to this Complaint a corporation organized under

the laws of the State of Delaware with its headquarters and principal place of

business in Tennessee.

       3.     Defendant Wright Medical Technology, Inc., upon information and

belief, is a subsidiary of Wright Medical Group, Inc., and at all times relevant to

this Complaint was a corporation organized under the laws of the State of

Delaware with its headquarters and principal place of business located in

Tennessee.

       4.     Does 1-10 are other persons or entities, yet to be identified, who may

be liable for the damages alleged herein for any reason, including but not limited

to their involvement in the design, manufacture, sale, distribution, marketing,

inspection or maintenance of the subject hip implant device components.

       5.     At all times relevant to this Complaint, Defendants were the agents of

each other, and in doing the things alleged herein, each Defendant was acting

 within the course and scope of its agency and was subject to and under the

supervision of its co-defendant(s). Defendants, therefore, are subject to joint and

 several liability.

        6.     This Court has personal jurisdiction pursuant to Montana's Long Arm

 Rule, Mont. R. Civ. P. 4(b), and the Due Process Clause of the U.S. Constitution.

 COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 2
        Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 3 of 17



 Defendants designed, manufactured, produced, made, marketed, distributed and/or

 sold medical device products which were used by Plaintiff. Defendants were at all

times relevant herein doing business in and/or having directed their activities at

the State of Montana and Missoula County,including advertising, selling, and

delivering the products at issue in Missoula County, Montana. Defendants'

conduct and connections in Montana are such that it has established sufficient

minimum contacts with the State of Montana, should reasonably anticipate being

sued in Montana, and maintenance ofthis suit does not offend traditional notions

of fair play and substantial justice.

       7.    This Court has jurisdiction.

       8.    The implant device was sold and implanted in Missoula County,

Plaintiff lives in Missoula County, and Plaintiff has undergone medical care and

treatment in Missoula County. Missoula County is a proper venue. Mont. Code

Ann. § 25-2-122(2)(a) and (b).

                ALLEGATIONS COMMON TO ALL COUNTS

      9.     At all times relevant to this Complaint, Defendants were involved in

the design, manufacture, marketing sale, and/or distribution of medical device

products, including the Profemur hip implant system and components at issue in

this case.

COMPLAINT AND DEMAND FOR JURY TRIAL                                          Page 3
      Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 4 of 17



      10.    The hip implant system components at issue are a Profemur modular

neck and stem system. All defective components implanted in Plaintiff were

designed, manufactured, marketed and sold by Defendants.

      11.    Upon information and belief Defendants were able to avoid a lengthy

and expensive FDA approval process for the Profemur hip system by representing

that the devices were similar to other hip implant systems that had been used for

some time.

      12.    Defendants knew that there were reports of problems with the

Profemur hip replacement system and components at issue which included

corrosion, fretting, wear, and complete failure of the femoral neck and stem. Such

problems were reported to Defendants predecessor, Wright Cremascoli, the United

States Food and Drug Administration, the Australian Joint Registry, and joint

registries in other countries. Defendants knew that there were higher fracture rates

with its Profemur components. Despite ongoing fractures defendants

misrepresented fracture rates, the safety of its Profemur devices, and refused to

recall the inherently unsafe devices or inform people who had Profemur implants

about increasing fractures of devices made after 2000.

       13.   Surgeons from the University of Michigan studied the results ofthe

Profemur line of hip replacements from 2003-2009. The authors reported failure

COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 4
         Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 5 of 17



rates ofthe Profemur line greater than 15%. Bimodular neck fracture was

common. See "High Risk of Failure with Bimodular Femoral Components in

THA," Clin. Orthop. Relat. Res.(2016)474: 146-153.

        14.   Plaintiff has been a very active person all of his life. The ability to

continue being active was a reason he decided to have hip replacement surgery.

       15.    In 2004 Plaintiff and Dr. Willstein discussed a hip replacement with a

newer system that had been marketed by Wright Medical. At that time hip pain

was interfering with his job and activities, including related to sports and golf.

Plaintiff understood that the device would last 25 to 30 years. He was not warned

about and has never been warned about the high fracture rates of Defendants'

Profemur devices.

       16.    Defendants advertised and marketed the Profemur components as

being particularly well suited for active people.

       17.    In 2004, Dr. Willstein performed a right total hip replacement surgery

on Plaintiff using a Wright Profemur system and other Wright components. The

surgery went well. After the surgery Plaintiff was pain free and returned to most

of his activities.

       18.    Before and after Plaintiff's operation, Wright was regularly notified

about problems including corrosion, fretting and fractures ofthe same or similar

COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 5
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 6 of 17



Profemur devices. Wright failed to notify Plaintiff or other similarly situated

people of the increasingly high rates offractures in its Profemur hip implant

devices.

      19.    On April 1, 2020, Plaintiff was doing his regular morning walk while

on vacation in Arizona. He felt something clunk or move,took one more step, felt

a severe jolt in his groin and fell. He was out of cell coverage, could not get up,

and could not call for help. A good samaritan found him and called 911. Plaintiff

was taken by ambulance to the hospital in Gilbert, Arizona. X rays showed a right

femoral neck catastrophic fracture at the junction of the femoral stem component

with the femoral neck. Records state the fracture caused dislocation and

displacement of his hip joint. The fracture was in the femoral neck/stem modular

junction.

       20.   Plaintiff was hospitalized for a week during the COVID pandemic.

He underwent a complicated hip revision surgery on April 3, 2020. Due to the

complexity Plaintiff's femur had to be broken in several places and an extended

trochanteric osteotomy was done.

       21.    The Wright Profemur system had to be removed and replaced with

 implant components from different manufacturers. During surgery, there was

 considerable difficulty removing the femoral component from the femoral canal.

 COMPLAINT AND DEMAND FOR JURY TRIAL                                              Page 6
        Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 7 of 17



       22.    Plaintiff has suffered severe and ongoing pain. The surgeon had to

 cut down and remove about one third ofthe lateral femur. Since the operation

 Plaintiff is continuing with physical therapy, rehabilitation, and medical

 appointments.

       23.    As a result of the failure ofthe Profemur components, Plaintiff has

suffered significant harm,including but not limited to physical injury and bodily

impairment, surgery and medical treatment, mental pain and suffering, inability to

engage in his normal activities, medical bills, future medical expenses and other

special and general damages as allowed by law.

                             CLAIMS FOR RELIEF

                  COUNT I- STRICT PRODUCT LIABILITY

      24.    Plaintiff hereby incorporates all other paragraphs of this Complaint as

though fully set forth herein.

      25.    Defendants intended the Profemur components at issue, which were

designed, manufactured, produced, assembled, made, marketed, distributed and/or

sold by them,to be used as a hip replacement system.

      26.    The Profemur system and components at issue here were defective,

unreasonably dangerous and unsafe for their intended purpose. The components

reached Plaintiff, a user or consumer, without substantial change in the condition

COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 7
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 8 of 17



in which they were sold.

      27.   The Profemur hip replacement system and components were

defective, unreasonably dangerous and unsafe for their intended purpose due to

their design, manufacture and/or Defendants' failure to warn of dangers that would

not be readily recognized by the ordinary user. Due to such defects, the devices

were unsafe and unfit for their intended use.

      28.    The Profemur hip replacement system and components failed to

perform safely under ordinary and anticipated use. After recovery from surgery

and regular use, the Profemur hip replacement system suffered a complete and

catastrophic failure, with the neck breaking in half, requiring a revision surgery.

      29.    Defendants put into the stream of commerce and promoted devices

which were defective and in an unreasonably dangerous condition for their

intended or foreseeable use and known to have the propensity to wear out and

fracture due to Defendants' modular design.

      30.    The Profemur components were also in a defective condition because

Defendants failed to adequately warn patients and medical professionals ofthe

existing dangers associated with their Profemur device and the increasing

problems thereafter which occurred every year before and after Plaintiff's device

 was implanted. Had defendants provided adequate warnings, Plaintiff would not

 COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 8
        Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 9 of 17



 have agreed to have it implanted or required a dangerous and complicated

 operation because ofthe fracture which damaged his hip joint.

       31.   Plaintiff used the Profemur components for their intended purpose

and in a reasonable manner.

       32.   The defective nature of the devices caused injury and damages to

Plaintiff.

                        COUNT II- FAILURE TO WARN

      33.    Plaintiff hereby incorporates all other paragraphs ofthis Complaint as

though fully set forth herein.

      34.    Defendants knew or should have known that the devices at issue were

defective and unreasonably dangerous when being used for their intended purpose.

      35.    Defendants knew or should have known that the devices at issue

could fail, and that use ofthe products involved a danger for which Defendants

were required to warn consumers. Defendants further knew or should have known

ofthe risks associated with early wear, corrosion, and failure. There were reports

of fretting, fracture and early failure of the Profemur components which

Defendants cancealed.

      36.    Defendants had a duty to warn users and consumers ofthe dangerous

condition ofthe devices because the dangers were not open or obvious to the

COMPLAINT AND DEMAND FOR JURY TRIAL                                         Page 9
      Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 10 of 17



consumer or user.

      37.    IfPlaintiff had been adequately warned of the risks related to

implantation of the Profemur components,including the risk of catastrophic and

complete device failure, he would not have consented to implantation of

Defendants' Profemur hip replacement system.

      38.    Defendants were obligated to provide post-sale warnings to users of

its devices. Defendants failed to provide adequate warnings to Plaintiff at any

time, including after Defendants knew about hundreds offailures of its Profemur

hip replacement system.

      39.    As a result of Defendants' failure to warn, the devices continued to be

implanted in patients such as Plaintiff.

      40.    Defendants' breaches of their duty to warn caused injuries and losses

to Plaintiff as alleged herein.

                    COUNT III- BREACH OF WARRANTY

      41.    Plaintiff hereby incorporates all other paragraphs ofthis Complaint as

though fully set forth herein.

       42.    Prior to the time that Plaintiff used the Profemur hip implant

components for their intended purpose, Defendants expressly and impliedly

 warranted that the products were of merchantable quality and reasonably fit and

 COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 10
        Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 11 of 17



safe for their ordinary use and intended purpose.

       43.    Defendants knew or should have known the particular purpose for

which the goods were required and that Plaintiff and other consumers were relying

upon Defendants' skill and judgment to provide suitable goods.

       44.    In a reasonable and foreseeable manner,Plaintiff relied on

Defendants' express and implied representations and warranties in consenting to

hip replacement surgery with Defendants' devices.

       45.    Defendants breached their express and implied representations and

warranties regarding the safety and merchantability and fitness for a particular

purpose oftheir devices.

       46.    The subject devices were not safe, not fit for their intended use, nor of

merchantable quality as warranted by Defendants.

       47.    Defendants knew or had reason to know that the subject devices were

not safe, not fit for their intended use, nor of merchantable quality as warranted by

Defendants.

      48.     Defendants' knowledge included, but was not limited to, that there

had been reports of early failures related to the Profemur hip implant components,

that the Profemur components suffered early fretting, corrosion, and complete

failure at a higher rate than other devices.

COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 11
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 12 of 17



       49.   As a result of Defendants' breach of warranties, Plaintiff has suffered

injuries, losses, and damages recoverable herein.

                COUNT IV- CONSUMER PROTECTION ACT

       50.   Plaintiff hereby incorporates all other paragraphs of this Complaint as

though fully set forth herein.

       51.   At all times relevant to this action, the Montana Consumer Protection

Act, Mont. Code Ann. §§ 30-14-101 et seq. precluded "unfair or deceptive acts or

practices in the conduct of any trade or commerce." Mont. Code Ann. § 30-14-

103. Defendants herein were involved in the trade, commerce, sale, marketing,

advertising and promoting of Profemur devices as particularly suited for active

people like Plaintiff.

       52.   An unfair act or practice includes one that offends public policy and

which is either immoral, unethical, oppressive, unscrupulous or substantially

injurious to consumers.

       53.   Plaintiff purchased the Profemur hip component parts for personal

use.

       54.    Defendants marketed, distributed, and sold the Profemur hip

replacement system to consumers and doctors in the State of Montana and city of

 Missoula. Several Montana consumers have suffered injuries from the

 COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 12
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 13 of 17



 catastrophic failure of Defendants' Profemur modular hip implant system.

 Defendants' acts constitute acts oftrade or commerce that impacted consumers in

 the State of Montana.

       55.    Upon information and belief, the Defendants' unfair or deceptive acts

 or practices include, but are not limited to, fraudulent concealment and knowing

and false representations of material facts to consumers. Defendants concealed

known dangers. Defendants misrepresentations continued after they knew of

increasing problems with hundreds of fractures and after facing numerous

lawsuits. Instead ofinforming consumers, defendants made misrepresentations to

regulators and courts around the country regarding the safety of the same or

similar Profemur devices. Additional violations include the failure to timely alert

consumers of the problems and risks which were discovered regarding the

Defendants' hip implant systems. Defendants' deceptive and unfair acts were

made for the purpose of procuring and promoting the sale of the Profemur system

and other similar components and continuing to gain economically at the expense

ofPlaintiff and other similarly situated consumers in Montana.

      56.    Defendants allowed defective and unreasonably dangerous hip

implant components to be implanted despite substantial indications they could fail,

necessitating additional surgeries and interventions.

COMPLAINT AND DEMAND FOR JURY TRIAL                                          Page 13
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 14 of 17



      57.    Defendants misled consumers and misrepresented the efficacy and

reliability of the devices.

      58.    Defendants failed to take steps to warn about the risk offailure of

such devices.

       59.   Defendants' representations, omissions and practices were likely to

mislead the average patient/consumer and, in fact, misled Plaintiff and his doctor,

including into believing that Defendants' devices at issue were safe and reliable.

       60.    Defendants' overall conduct constitutes an unfair and deceptive

practice.

       61.    As a result of Defendants' unfair and deceptive trade practices,

Plaintiff suffered actual damages as set forth herein for which he is entitled to

compensation under the Consumer Protection Act, including treble damages,

attorney fees, and costs. Mont. Code Ann. § 30-14-133.

                              COUNT V- NEGLIGENCE

       62.    Plaintiff hereby incorporates all other paragraphs ofthis Complaint as

though fully set forth herein.

       63.    Defendants had a duty to exercise reasonable care in the design,

 manufacture, testing, marketing, sale and distribution into the stream of commerce

 of the Profemur hip implant system and component parts, including a duty to

 COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 14
        Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 15 of 17



 ensure that the device did not pose a significantly increased risk of adverse events

 and to warn consumers about them.

       64.    Defendants failed to exercise reasonable care in the design,

 manufacture, testing, marketing, sale and distribution into the stream ofcommerce,

 and failed to adequately and timely warn physicians and patients regarding the

risks and dangers associated with the Profemur device and component parts.

       65.    Despite the fact that Defendants knew or should have known of

adverse risks, such as early failure and the disintegration ofits hip replacement

system components, Defendants continued to manufacture, market, sell and

distribute the Profemur and other similar components as a safe and effective hip

replacement system. With knowledge of increasing numbers offractures

Defendants chose to misrepresent the nature of the problems, fracture rates, and

mislead the public.

      66.    As a direct and proximate result of Defendants' negligence Plaintiff

has suffered and will suffer damages,including, but not limited to, physical injury

and bodily impairment, lack of mobility, pain and suffering, significant medical

bills, loss of earnings, altered way of life and lifestyle, future and special medical

damages, and other special and general damages.




COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 15
      Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 16 of 17



                             PUNITIVE DAMAGES

      67.    Plaintiff hereby incorporates all other paragraphs of this Complaint as

though fully set forth herein.

      68.    Defendants' conduct, as described herein, constitutes actual fraud and

actual malice as defined in Mont. Code Ann. § 27-1-221.

      69.    Defendants' conduct was performed in conscious and intentional

disregard of, and indifference to, the high probability of injury to patients,

including Plaintiff. Defendants engaged in a pattern of concealing and

misrepresenting known safety hazards and fracture rates despite a high risk of

injury and damage to Plaintiff and other similar users of the Profemur hip implant

system and components. Defendants made repeated misrepresentations about the

safety ofits Profemur device, its propensity to injury people, and the actual rates

of fracture to patients throughout the United States and in other countries.

       70.    Defendants' knew or should have known that other similarly situated

 people in Montana and other states would continue to suffer fractures. Instead of

 informing Plaintiff or others about the hazards, defendants spent enormous sums

 of money trying to cover up and conceal the problems and made

 misrepresentations to the public. Defendants' conduct as alleged herein and to be

 proven at trial demonstrates reckless disregard for the safety, health and well-

 COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 16
       Case 9:20-cv-00169-DLC Document 6 Filed 11/20/20 Page 17 of 17



 being of Plaintiff and other similarly situated people so as to justify punitive

 damages in the maximum amount allowed by Montana law.

                              PRAYER FOR RELIEF

 WHEREFORE,Plaintiff requests:

       1.     All damages for past and future medical expenses, economic losses,

             pain and suffering, emotional distress, loss of household services and

             other general and special damages to the full extent allowed by law;

       2.    For treble damages, costs and attorneys' fees pursuant to Mont. Code

             Ann. § 30-14-133;

      3.     For punitive damages; and

      4.     Such other relief as permitted by law or deemed just and equitable by

             the Court.

                                 JURY DEMAND

      Plaintiff requests ajury trial on all matters appropriately tried to a jury.

      Dated this   /day of September, 2020.
                                         •
                                    )4SrZel       *4
                                                  -
                             `---James T. lowe
                                 TOWE & FITZPATRICK,PLLC

                                Attorneyfor PlaintiViichael Smith




COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 17
